The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/21 has been entered.
 
Receipt of amendment and response dated 9/20/19 is acknowledged.
Claims 1-20, 26, 28, 31, 35 and 40 have been previously canceled. 
Claims 21-25, 27, 29, 30, 32-34, 36-39 and 41-46 are pending in the instant application.
In response to the amendment, the following new rejections replace all of previous rejections:

Claim Rejections - 35 USC § 112
Claims 21-25, 27, 29, 30, 32-34, 36-39 and 41-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
and “one or more structuring agents comprises a viscosity increasing agent chosen from a polyamide, a polysilicone-polyamide copolymer, or a mixture thereof”, as allowed by the present claims. Since claims 22-25, 27, 29, 30, 32-34, 36-39 and 41-46 are dependent upon claim 21, they have been rejected under this section.
 Further, instant claim 32 and 33 recite additional structuring agents, which include “polymeric agents” (claim 32) and polyacrylamide polymers (claim 33), which render the claims further indefinite because it is unclear what is the meets and bounds of the polymeric agents. Do they include the polyamide, a polysilicone-polyamide copolymer, or a mixture thereof” of claim 21 or not? Further, it is unclear if the polyacrylamide polymers of claim 33 is not included in the polyamide of claim 21. Claim 32 further recites “further comprise include”, which is confusing and hence indefinite. Claim 33 depends on claim 32 and is hence indefinite. Hence, claims as presented render the instant claims indefinite.



In light of the above interpretation of claims 21 and the dependent claims as requiring “one or more structuring agents comprises a viscosity increasing agent chosen from a polyamide, a polysilicone-polyamide copolymer, or a mixture thereof”, the following new rejection is applied:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claims 21-25, 27, 29, 30, 32-34, 36-39 and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over US 5976521 to Briggs et al (Briggs) in view of US 6517816 to Gonzalez, US 2005/0142079 to Garrison et al, US 2010/0080833 to Rossow et al, US 4619967 to Emerson et al., and US 6290943 to Naser et al., and further in view of US 20030082129 to Buckingham et al., as evidenced by and US 2009/0035236 to Maes et al (Maes).

Instant claims are directed to --A product which is a cosmetic composition for treating keratinous tissue, comprising a micro-scale heterogeneous emulsion, the micro-scale heterogeneous emulsion comprising: at least a first internal phase and a second internal phase each dispersed as droplets in a silicone external phase, wherein 
the droplets of the first internal phase comprise a polar solvent, one or more preservatives and-one or more electrolytes, and a first functional ingredient:

at least one of the first and second functional ingredients is an active; 
the polar solvent of the first internal phase is the same as or different from the polar solvent of the second internal phase;
the droplets of the first internal phase and the droplets of the second internal phase both contain structuring agents, are each stabilized by stabilizers within the external phase, are separate from each other, and the droplets do not substantially exhibit droplet coalescence; 
the droplets of the first internal phase are substantially free of the second functional ingredient and the droplets of the second internal phase are substantially free of the first functional ingredient: and the external phase comprises at least a silicone oil, a structuring agent and one or more stabilizers, and is substantially free of destabilizing constituents and is substantially free of active; and the external, the internal phase or both further comprise an electrolyte.
Instant claims recite that the one or more structuring agents comprises a viscosity increasing agent chosen from a polyamide, a polysilicone-polyamide copolymer or a mixture thereof.
Briggs teaches skin care compositions comprising anti-acne agents, in the form of multiple emulsions of water-in-oil emulsion, wherein the composition comprises two or more aqueous phases and a coalescence inhibitor for preventing coalescence of the two internal phases (abstract). Col. 2, l 23-47 of Briggs describe the two emulsions:

    PNG
    media_image1.png
    509
    411
    media_image1.png
    Greyscale
 
Briggs teaches that the first aqueous phase us in the form of aqueous/alcoholic solution and contains active agents for treating acne (col. 2, l 53-60), solubilized in water or alcoholic solvents (col. 3, l 1-12), which read on the instant polar solvents, both aqueous and non-aqueous polar solvents of claim 21. Briggs teaches a coalescence inhibitor that reads on the instant stabilizers, and includes electrolytes (col. 3). Lines bridging col. 3-4 teach that second aqueous phase also contains anti-acne. Briggs teaches preparing the water-in-oil emulsion in col. 10-12, wherein the phases H and I containing different polar solvents meet the two internal phases. Briggs does not teach the destabilizers of claim 27 in the external phase. Briggs teaches including silicone 
Briggs lacks the instant claim limitations, silicone membrane of first internal phase, micro-scale heterogenous emulsion and the claimed particle sizes.
The teachings of Gonzalez and Garrison have been relied upon to show the formation of stable micro-scale emulsions and a silicone membrane in the internal phases.
Gonzalez teaches a sunscreen emulsion comprising an inner discontinuous phase and an outer continuous phase, with a sunscreen active present in either or both of the phases; and the inner discontinuous phase generally dispersed in the outer phase in the form of discrete and stable multimodal droplet size distribution (abstract). Gonzalez teaches that emulsions with heterogenous multimodal droplet size distribution provide better sunscreen performance than uniform or homogenous stable emulsions (col. 2, l 26-34). Gonzalez clearly states that the emulsion does not have uniform droplet size. Gonzalez teaches that the droplets in the meta-stable emulsion have at least two or three different droplet sizes (col. 2, l 62-col. 3, l 5). For the droplet sizes of the dispersed phases, see col. 3, l 14-23. Gonzalez teaches that the emulsions may be of different types such as water-in-oil or water-in-silicone (col. 3, l 36-42). The composition further includes emulsifiers and co-emulsifiers that meet the claimed surfactants (col. 4, l 47-67) and suggests including co-solvents (col. 5, l 1-22). In an exemplified composition, Gonzalez teaches a water-in-oil emulsion comprising water, oil phase 
Garrison teaches oil in silicone emulsion and an oil in silicon/water dual emulsion, which employ silicone resin as the emulsifying agent (abstract; 0012-0014).  The composition includes active agents such as sunscreen, insect repellant or combinations thereof to provide aesthetics and also SPF (abstract). Garrison teaches silicone resin impart the desired rheological properties to the emulsion [0007]. The oil in silicone emulsion includes internal oil phase, where the oil phase is lipophilic and the external silicone contains a silicone fluid and a silicone resin [0021] so as to emulsify the oil in the silicone fluid to produce oil in silicone emulsion. The preparation of the emulsion is described in [0024]. Garrison teaches silicone resin as an emulsion stabilizer [0022 & 0041]. Garrison describes oils suitable for oil phase in [0042] and the lipophilic active agents in [0056-0073]. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the multiple emulsions of Briggs to include silicone emulsifying agents in one of the internal phases of the multiphase emulsion and prepare a bimodal or multimodal emulsion having different droplet sizes (in each of the suspended phases) by altering the emulsion characteristics such as  
Rossow teaches various cosmetic and topical compositions prepared by mixing different types of individually prepared emulsions (see example 12 of Rossow). Examples 1-11 of Rossow teaches preparation of oil-in-water emulsions. For the preparation of the final emulsion, Rossow teaches mixing the individual emulsions to form a final complex emulsion ([0062]) without exerting any shear forces. The resulting emulsions comprises the dispersed droplets having a size of  less than 1 micrometer or 150-750 nm, which varies according the surfactant employed [0068-0069], thus reading on the instant microscale emulsion. Rossow further teaches incorporation of active agents in the aqueous phases [0060]. Rossow teaches that the process of combining individual emulsions to form a final emulsion allows for the formation of a stable emulsion that prevents phase inversion or coalescence, and also provides compatibility 
Emerson teaches combing two or more preliminary emulsions to form a single water-in-oil emulsion having different droplet sizes dispersed there in. Emerson teaches a process of preparing multimodal emulsions by preparing a first water-in-oil emulsion, preparing a second water-in-oil emulsion and further mixing the two emulsions in various portions to a yield a final water-in-oil emulsion (see abstract and col. 2, l 35-col. 3, l 25). Emerson teaches that the emulsion further contains a surfactant (col. 3, l 26-30). Emerson teaches that the emulsions prepared has reduced oil content, low viscosity and high stability. For the mixing the two emulsions, Emerson teaches that emulsions are mixed by subjecting them to varying shear rates such as static mixers, inline mixers or disperses, ultrasonic homogenizers etc., and suggests that the amount of shear employed in the composition is dependent upon the desired droplet size, with a high shear resulting in a smaller droplet size (col. 6, l 23-67). For the claimed polar solvent, Emerson teaches water as the internal phase. Further, Emerson teaches the particle sizes of 1 to 100 microns or 1-40 microns that fall within the claimed particle sizes (see claim 1 of the patent & col. 7, l 22-56). Emerson teaches that a surfactant stabilizes the emulsion and a polymer in the water phase. Additionally, the emulsions of Emerson contain polymers that impart stability to the final emulsion (col. 4 in entirety and in particular l 21-65). 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to look to the teachings of Rossow and Emerson to prepare the multimodal emulsions of Briggs (modified by employing silicone 
Rossow teaches simple mixing of the different types of base emulsion to arrive at a final complex and yet stable emulsion that prevents coalescence of the droplets as well as incorporation of a variety of active agents in the emulsion; and Emerson teaches that optimizing the shear for mixing the emulsions results in the desired particle or droplet size of the inner phase and yet provides a stable emulsion. 

Gonzalez teaches that the polar solvent of the first internal phase is the same or different from the polar solvent of the second internal phase.
With respect to the limitation that the chemical makeup of the two internal phases is different, instant rejection relies on the teachings of Gonzalez as well as Briggs because Gonzalez teaches sunscreens as well as different types of sunscreens. Further, Briggs teaches preparing different phases of the emulsions with different components, which are further combined to form a mixed emulsion. Thus, one skilled in the art would have been able to employ different sunscreen or other active agents in different internal phases depending on the combination of actives desired.
Briggs, Gonzalez as well as Garrison teach silicone oil in external phase, and hence meet the new limitation of claim 21. 
Instant claim 21 requires an electrolyte selected from magnesium chloride, potassium chloride, sodium bicarbonate, sodium chloride or mixture thereof, in the external phase, internal phase or both.
The teachings of Naser have been relied upon. Naser teaches multiple emulsions in the form of water-in-water emulsions in which water-in-oil emulsion comprises internal phase containing a benefit agent and oil phase surrounding it, with an external aqueous phase (abstract, figure 2, col. 2, l 11-27). The internal w/o contains an oil phase surrounded by silicone compound (col. 2) with an active agent in either of the internal emulsion or outer oil phase or external water (W2) phase. Tables 1 and 2 of Naser includes sodium chloride in the W1 phase and the emulsion shows to be very 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the electrolytes, of Briggs, Gonzalez or Naser references, in the internal phase, external phase or both phases with an expectation to provide enhancement of stability. The motivation to do so comes from the teachings of Naser that the electrolytes taught therein provide more stability to emulsions. Hence, a skilled artisan would have been able to choose to employ electrolytes in both phases and thus achieve a highly stable emulsion.   
The teachings of Briggs, Gonzalez, Garrison, Rossow, Emerson and Naser do not “the one or more structuring agents comprises a viscosity increasing agent chosen from a polyamide, a polysilicone-polyamide copolymer or a mixture thereof”.  
However, the structuring polymers of claims 32 and 33 have been addressed by Briggs, who teaches employing hydrophilic gelling agent (that reads on the claimed structuring agent) impart excellent stability to the emulsions (col. 9, l 26-37). Briggs teaches polymeric materials which meet the claimed structuring agents of claims 32-33. Emerson also teaches polymers (reads on structuring agents) for imparting stability. Further, instant structuring agent can also read on an emulsifying agent, film former, such as that taught by Gonzalez, or the emulsifying agents taught by Garrison. Thus, choosing to employ a stabilizer such as a gelling agent (Briggs), emulsifying agents of 
The teachings of Buckingham have been relied upon to show the claimed polymers as suitable structuring agent in multiple emulsion cosmetic compositions.
Buckingham teaches hair and skin care composition comprising siloxane-based polyamide functions as a compatibilizing agent, film forming agent and durability enhancer, and further enhance longevity of the active agent in the hair and skin care compositions (abstract, 0002, 0007-0015). Buckingham teaches that the silicone-polyamide is first combined with a solvent and a personal care or pharmaceutical active to form a base composition, wherein the solvent is an organic solvent such as ethanol, isopropanol, PPG-14 butyl ether or a silicone [0042-0045]. Buckingham further refers to the teachings of siloxane-polyamides not only as thickeners but also for compatibilizing a silicone fluid with a silicone immiscible organic substance (0064) and [0106-0113], and can be used with aqueous phase to form emulsions [0062]. In particular, Buckingham teaches emulsions such as oil-in-water, water-in-oil emulsions as well as multiple emulsions, water-in-oil-water or oil-in-water-in-silicone emulsions [0067]. Buckingham teaches several agents including sunscreen agents [0101-0102] and multiple phase comprising sunscreen formulations [Example V]. Buckingham further teaches water-in-silicone emulsions [Example VI], in which silicone-polyamide provides thickening effect, for durability and longer lasting fragrance to release the moisturizer  (example VI) and the silicone-polyamide copolymer will provide wash off resistance to sunscreen agent (example V).
 it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the teachings of Briggs (modified by Gonzalez, Garrison, Rossow, Emerson and Naser) and further modify by including silicone-polyamide copolymers of Buckingham because Buckingham suggests employing silicone-polyamide copolymers as stabilizers, durability enhancers or compatibilizing agents in various cosmetic emulsions, including multiphase emulsions, and in particular sunscreen emulsion compositions. While Buckingham does not refer to polysiloxane-polyamide as structuring agents, Buckingham teaches them as thickening agent, stabilizers as well as compatibilizing agents. 
In this regard, Maes teaches emulsions comprising at least one resveratrol derivative, an aqueous phase, an oil phase, at least one oil phase structuring agent for delivering the active agent to the skin (abstract). [0011] teaches water-in-oil or oil-in-water emulsion wherein the oil phase includes oils such as silicone oil [0351 and 0354] of high boiling point [0358] etc., and oil phase structuring agents [0380], which contribute to the structure or structure of the oil phase. Maes suggests several types of structuring agents including silicone gums [0390], silicone waxes [0393-0394] and polyamides or silicone polymers [0395-0403]. Thus, one skilled in the art would have understood silicone polyamides as structuring agents as evidenced by Maes reference. 

Additionally, Briggs desires coalescence inhibitor for preventing coalescence of the two internal phases, which stabilize the emulsions; and Garrison teaches silicone resins for stabilizing the emulsion. In this regard, Buckingham also teaches the claimed silicone-polyamide polymers for stabilizing. Instant specification does not provide any 






	In light of the above interpretation of claims 21 and the dependent claims as requiring “one or more structuring agents comprises a viscosity increasing agent chosen from a polyamide, a polysilicone-polyamide copolymer, or a mixture thereof”, AND “one or more structuring agents comprises a viscosity increasing agent chosen from a polyamide, a polysilicone-polyamide copolymer, or a mixture thereof”, following new combination of references have been relied upon: 
4.	Alternatively, Claims 21-25, 27, 29, 30, 32-34, 36-39 and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over US 5976521 to Briggs et al (Briggs) in view of US 6517816 to Gonzalez, US 2005/0142079 to Garrison et al, US 
Instant claims are directed to --A product which is a cosmetic composition for treating keratinous tissue, comprising a micro-scale heterogeneous emulsion, the micro-scale heterogeneous emulsion comprising: at least a first internal phase and a second internal phase each dispersed as droplets in a silicone external phase, wherein 
the droplets of the first internal phase comprise a polar solvent, one or more preservatives and-one or more electrolytes, and a first functional ingredient:
the droplets of the second internal phase comprise a second functional ingredient and a core at least of a polar solvent and a membrane at least of a silicone oil and surfactant soluble in silicone oil but not the polar solvent;
at least one of the first and second functional ingredients is an active; 
the polar solvent of the first internal phase is the same as or different from the polar solvent of the second internal phase;
the droplets of the first internal phase and the droplets of the second internal phase both contain structuring agents, are each stabilized by stabilizers within the external phase, are separate from each other, and the droplets do not substantially exhibit droplet coalescence; 
the droplets of the first internal phase are substantially free of the second functional ingredient and the droplets of the second internal phase are substantially free of the first functional ingredient: and the external phase comprises at least a silicone oil, a structuring agent and one or more stabilizers, and is substantially free of destabilizing 
Instant claims recite that “one or more structuring agents comprises a viscosity increasing agent chosen from a polyamide, a polysilicone-polyamide copolymer, or a mixture thereof”, AND one or more structuring agents comprises a viscosity increasing agent chosen from a polyamide, a polysilicone-polyamide copolymer or a mixture thereof.
Briggs teaches skin care compositions comprising anti-acne agents, in the form of multiple emulsions of water-in-oil emulsion, wherein the composition comprises two or more aqueous phases and a coalescence inhibitor for preventing coalescence of the two internal phases (abstract). Col. 2, l 23-47 of Briggs describe the two emulsions:

    PNG
    media_image1.png
    509
    411
    media_image1.png
    Greyscale
 
Briggs teaches that the first aqueous phase us in the form of aqueous/alcoholic solution and contains active agents for treating acne (col. 2, l 53-60), solubilized in water or alcoholic solvents (col. 3, l 1-12), which read on the instant polar solvents, both aqueous and non-aqueous polar solvents of claim 21. Briggs teaches a coalescence inhibitor that reads on the instant stabilizers, and includes electrolytes (col. 3). Lines bridging col. 3-4 teach that second aqueous phase also contains anti-acne. Briggs teaches preparing the water-in-oil emulsion in col. 10-12, wherein the phases H and I containing different polar solvents meet the two internal phases. Briggs does not teach the destabilizers of claim 27 in the external phase. Briggs teaches including silicone 
Briggs lacks the instant claim limitations, silicone membrane of first internal phase, micro-scale heterogenous emulsion and the claimed particle sizes.
The teachings of Gonzalez and Garrison have been relied upon to show the formation of stable micro-scale emulsions and a silicone membrane in the internal phases.
Gonzalez teaches a sunscreen emulsion comprising an inner discontinuous phase and an outer continuous phase, with a sunscreen active present in either or both of the phases; and the inner discontinuous phase generally dispersed in the outer phase in the form of discrete and stable multimodal droplet size distribution (abstract). Gonzalez teaches that emulsions with heterogenous multimodal droplet size distribution provide better sunscreen performance than uniform or homogenous stable emulsions (col. 2, l 26-34). Gonzalez clearly states that the emulsion does not have uniform droplet size. Gonzalez teaches that the droplets in the meta-stable emulsion have at least two or three different droplet sizes (col. 2, l 62-col. 3, l 5). For the droplet sizes of the dispersed phases, see col. 3, l 14-23. Gonzalez teaches that the emulsions may be of different types such as water-in-oil or water-in-silicone (col. 3, l 36-42). The composition further includes emulsifiers and co-emulsifiers that meet the claimed surfactants (col. 4, l 47-67) and suggests including co-solvents (col. 5, l 1-22). In an exemplified composition, Gonzalez teaches a water-in-oil emulsion comprising water, oil phase 
Garrison teaches oil in silicone emulsion and an oil in silicon/water dual emulsion, which employ silicone resin as the emulsifying agent (abstract; 0012-0014).  The composition includes active agents such as sunscreen, insect repellant or combinations thereof to provide aesthetics and also SPF (abstract). Garrison teaches silicone resin impart the desired rheological properties to the emulsion [0007]. The oil in silicone emulsion includes internal oil phase, where the oil phase is lipophilic and the external silicone contains a silicone fluid and a silicone resin [0021] so as to emulsify the oil in the silicone fluid to produce oil in silicone emulsion. The preparation of the emulsion is described in [0024]. Garrison teaches silicone resin as an emulsion stabilizer [0022 & 0041]. Garrison describes oils suitable for oil phase in [0042] and the lipophilic active agents in [0056-0073]. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the multiple emulsions of Briggs to include silicone emulsifying agents in one of the internal phases of the multiphase emulsion and prepare a bimodal or multimodal emulsion having different droplet sizes (in each of the suspended phases) by altering the emulsion characteristics such as  
Rossow teaches various cosmetic and topical compositions prepared by mixing different types of individually prepared emulsions (see example 12 of Rossow). Examples 1-11 of Rossow teaches preparation of oil-in-water emulsions. For the preparation of the final emulsion, Rossow teaches mixing the individual emulsions to form a final complex emulsion ([0062]) without exerting any shear forces. The resulting emulsions comprises the dispersed droplets having a size of  less than 1 micrometer or 150-750 nm, which varies according the surfactant employed [0068-0069], thus reading on the instant microscale emulsion. Rossow further teaches incorporation of active agents in the aqueous phases [0060]. Rossow teaches that the process of combining individual emulsions to form a final emulsion allows for the formation of a stable emulsion that prevents phase inversion or coalescence, and also provides compatibility 
Emerson teaches combing two or more preliminary emulsions to form a single water-in-oil emulsion having different droplet sizes dispersed there in. Emerson teaches a process of preparing multimodal emulsions by preparing a first water-in-oil emulsion, preparing a second water-in-oil emulsion and further mixing the two emulsions in various portions to a yield a final water-in-oil emulsion (see abstract and col. 2, l 35-col. 3, l 25). Emerson teaches that the emulsion further contains a surfactant (col. 3, l 26-30). Emerson teaches that the emulsions prepared has reduced oil content, low viscosity and high stability. For the mixing the two emulsions, Emerson teaches that emulsions are mixed by subjecting them to varying shear rates such as static mixers, inline mixers or disperses, ultrasonic homogenizers etc., and suggests that the amount of shear employed in the composition is dependent upon the desired droplet size, with a high shear resulting in a smaller droplet size (col. 6, l 23-67). For the claimed polar solvent, Emerson teaches water as the internal phase. Further, Emerson teaches the particle sizes of 1 to 100 microns or 1-40 microns that fall within the claimed particle sizes (see claim 1 of the patent & col. 7, l 22-56). Emerson teaches that a surfactant stabilizes the emulsion and a polymer in the water phase. Additionally, the emulsions of Emerson contain polymers that impart stability to the final emulsion (col. 4 in entirety and in particular l 21-65). 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to look to the teachings of Rossow and Emerson to prepare the multimodal emulsions of Briggs (modified by employing silicone 
Rossow teaches simple mixing of the different types of base emulsion to arrive at a final complex and yet stable emulsion that prevents coalescence of the droplets as well as incorporation of a variety of active agents in the emulsion; and Emerson teaches that optimizing the shear for mixing the emulsions results in the desired particle or droplet size of the inner phase and yet provides a stable emulsion. 

Gonzalez teaches that the polar solvent of the first internal phase is the same or different from the polar solvent of the second internal phase.
With respect to the limitation that the chemical makeup of the two internal phases is different, instant rejection relies on the teachings of Gonzalez as well as Briggs because Gonzalez teaches sunscreens as well as different types of sunscreens. Further, Briggs teaches preparing different phases of the emulsions with different components, which are further combined to form a mixed emulsion. Thus, one skilled in the art would have been able to employ different sunscreen or other active agents in different internal phases depending on the combination of actives desired.
Briggs, Gonzalez as well as Garrison teach silicone oil in external phase, and hence meet the new limitation of claim 21. 
Instant claim 21 requires an electrolyte selected from magnesium chloride, potassium chloride, sodium bicarbonate, sodium chloride or mixture thereof, in the external phase, internal phase or both.
The teachings of Naser have been relied upon. Naser teaches multiple emulsions in the form of water-in-water emulsions in which water-in-oil emulsion comprises internal phase containing a benefit agent and oil phase surrounding it, with an external aqueous phase (abstract, figure 2, col. 2, l 11-27). The internal w/o contains an oil phase surrounded by silicone compound (col. 2) with an active agent in either of the internal emulsion or outer oil phase or external water (W2) phase. Tables 1 and 2 of Naser includes sodium chloride in the W1 phase and the emulsion shows to be very 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the electrolytes, of Briggs, Gonzalez or Naser references, in the internal phase, external phase or both phases with an expectation to provide enhancement of stability. The motivation to do so comes from the teachings of Naser that the electrolytes taught therein provide more stability to emulsions. Hence, a skilled artisan would have been able to choose to employ electrolytes in both phases and thus achieve a highly stable emulsion.   
The teachings of Briggs, Gonzalez, Garrison, Rossow, Emerson and Naser do not teach instant “one or more structuring agents comprises a viscosity increasing agent chosen from a polyamide, a polysilicone-polyamide copolymer, or a mixture thereof”, AND one or more structuring agents comprises a viscosity increasing agent chosen from a polyamide, a polysilicone-polyamide copolymer or a mixture thereof.
However, the structuring polymers of claims 32 and 33 have been addressed by Briggs, who teaches employing hydrophilic gelling agent (that reads on the claimed structuring agent) impart excellent stability to the emulsions (col. 9, l 26-37). Briggs teaches polymeric materials which meet the claimed structuring agents of claims 32-33. Emerson also teaches polymers (reads on structuring agents) for imparting stability. Further, instant structuring agent can also read on an emulsifying agent, film former, such as that taught by Gonzalez, or the emulsifying agents taught by Garrison. Thus, 
The teachings of Buckingham have been relied upon to show the claimed polymers as suitable structuring agent in multiple emulsion cosmetic compositions.
Buckingham teaches hair and skin care composition comprising siloxane-based polyamide functions as a compatibilizing agent, film forming agent and durability enhancer, and further enhance longevity of the active agent in the hair and skin care compositions (abstract, 0002, 0007-0015). Buckingham teaches that the silicone-polyamide is first combined with a solvent and a personal care or pharmaceutical active to form a base composition, wherein the solvent is an organic solvent such as ethanol, isopropanol, PPG-14 butyl ether or a silicone [0042-0045]. Buckingham further refers to the teachings of siloxane-polyamides not only as thickeners but also for compatibilizing a silicone fluid with a silicone immiscible organic substance (0064) and [0106-0113], and can be used with aqueous phase to form emulsions [0062]. In particular, Buckingham teaches emulsions such as oil-in-water, water-in-oil emulsions as well as multiple emulsions, water-in-oil-water or oil-in-water-in-silicone emulsions [0067]. Buckingham teaches several agents including sunscreen agents [0101-0102] and multiple phase comprising sunscreen formulations [Example V]. Buckingham further teaches water-in-silicone emulsions [Example VI], in which silicone-polyamide provides thickening effect, for durability and longer lasting fragrance to release the moisturizer  (example VI) and the silicone-polyamide copolymer will provide wash off resistance to sunscreen agent (example V). 

Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the teachings of Briggs (modified by Gonzalez, Garrison, Rossow, Emerson and Naser) and further modify by including silicone-polyamide copolymers (of Buckingham or Maes) or waxes such as silicone waxes (Maes) because Buckingham suggests employing silicone-polyamide copolymers as stabilizers, durability enhancers or compatibilizing agents in various cosmetic emulsions, including multiphase emulsions, and in particular sunscreen emulsion compositions and Maes teaches that silicone polyamides and silicone waxes both function as oil phase structuring agents in water-in-oil(silicone) emulsions.
 While Buckingham does not refer to polysiloxane-polyamide as structuring agents, Buckingham teaches them as thickening agent, stabilizers as well as compatibilizing agents. Further, one skilled in the art would have understood silicone polyamides as structuring agents as evidenced by Maes reference. 
Furthermore, Briggs desires coalescence inhibitor for preventing coalescence of the two internal phases, which stabilize the emulsions; and Garrison teaches silicone .


 
Response to Arguments
Applicant's arguments filed 1/20/21 have been fully considered but they are not persuasive. 
Examiner has withdrawn the rejection under 35 USC 112(d) in light of the amendment.
Applicants argue that the present claims now require “the one or more structuring agents include silicone waxes, natural waxes, synthetic waxes or combinations thereof”.
It is argued that the amendment of 1/20/21 is not taught by the prior art references. It is argued that a person of ordinary skill in the art knows that adding or subtracting components of a chemical composition can drastically alter the properties of that composition; and that without any description or suggestion in the cited references 
However, the present rejection relies on a new reference for the newly added limitation to claim 21, which teaches the newly added polysilicone-polyamide polymers as well as wax structuring agents in the silicone oil phase of oil-in-water emulsions. Applicants have not presented any additional arguments regarding the teachings of Briggs, Gonzalez, Garrison, Rossow, Emerson and Naser.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611